Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-8 are pending in this office action. This action is responsive to Applicant’s application filed 10/22/2020.

Information Disclosure Statement
3.	The references listed in the IDS filed 10/22/2020 and 12/04/2020 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “An interest estimation device comprising a circuitry configured to: 
 	acquire visited POI information representing a point of interest (POI) which a user visited and a visiting time at which the POI is visited; and 
 	search for one or more events that were held at the POI represented by the acquired visited POI information and at the visiting time represented by the visited POI information and estimate a user's interest on the basis of a result of the search.”
(Step 1) The claim recites “An interest estimation device …” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “acquire visited POI information representing a “acquire,” “search,” and “estimate,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “acquire,” “search,” and “estimate,” language, “acquire” in the context of this claim encompasses the user manually acquire based on user in his mind.
Similarly, the limitation of “a visiting time at which the POI is visited…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “acquire,” “search,” and “estimate,” language, “a visiting time at which the POI is visited” in the context of this claim encompasses the user manually acquire time data based on user specific device.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a system of organizing human activity. The claimed invention is a system that allows user visiting by a schdule which is a process of managing “acquire,” “search,” and “estimate,” does not take the claim out of the systems of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Process Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “device,” and “circuitry,” to perform the “acquire,” “search,” and “estimate,” steps. The “acquire,” “search,” and “estimate,” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements “search for one or more events that were held at the POI represented by the acquired visited POI information and at the visiting time represented by the visited POI information and estimate a user's interest on the basis of a result of the search…” where merely describes how to generally “apply” the concept of generating data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to category node by client specific information and rule sets) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “device,” and “circuitry,” to perform “acquire,” “search,” and “estimate,” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “acquire,” “search,” and “estimate,” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “acquire,” “search,” and “estimate,” is not sufficient to amount to significantly more than the judicial exception because “acquire,” “search,” and “estimate,” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 2, it is a device, performance “wherein, in a case in which one or more events were able to be retrieved, or in a case in which one or more events were able to be retrieved and a time in which holding periods of all the retrieved one or more events and the visiting time represented by the visited POI information overlap each other is equal to or higher than a predetermined proportion of the visiting time, the circuitry estimates that the user is interested in the one or more events….”, claim having similar limitations as cited in claim 1. Thus, claim 2 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 3, it is a device, performance “wherein, on the basis of a time in which a holding period of each one or more events that has been retrieved and the visiting time represented by the visited POI information overlap each other, the circuitry estimates a degree of the user's interest in each one or more events….”, claim having similar limitations as cited in claim 1. Thus, claim 3 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 4, it is a device, performance “wherein the circuitry estimates the degree of the user's interest in each one or more events also on the basis of a scale of each one or more events that has been retrieved….”, claim having similar limitations as cited in claim 1. Thus, claim 4 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 5, it is a device, performance “wherein the circuitry estimates a degree of the user's interest in the POI represented by the visited POI information on the basis of the time in which holding periods of all the one or more events that have been retrieved and the visiting time represented by the visited POI information do not overlap each other….”, claim having similar limitations as cited in claim 1. Thus, claim 5 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 6, it is a device, performance “wherein, in a case in which an event was not able to be retrieved or in a case in which one or more events were able to be retrieved and the time in which holding periods of all the retrieved one or more events and the visiting time represented by the visited POI information overlap each other is lower than a predetermined proportion of the visiting time, the circuitry estimates that the user is interested in the POI represented by the visited POI information….”, claim having similar limitations as cited in claim 1. Thus, claim 6 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 7, it is a device, performance “wherein the circuitry estimates a degree of the user's interest in the POI represented by the visited POI information on the basis of the time in which holding periods of all the one or more events that have been retrieved and the visiting time represented by the visited POI information do not overlap each other….”, claim having similar limitations as cited in claim 1. Thus, claim 7 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 8, it is a device, performance “wherein the circuitry estimates a degree of the user's interest in the POI represented by the visited POI information on the basis of the time in which holding periods of all the one or more events that have been retrieved and the visiting time represented by the visited POI information do not overlap each other….”, claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggan et al. (US Patent Publication No. 2016/0061617 A1, hereinafter “Duggan”). 
As to Claim 1, Duggan teaches the claimed limitations:
“An interest estimation device comprising a circuitry configured to:” as an operating system controls the allocation and usage of the components and support for one or more application programs such as a map navigation tool that implements one or more of the innovative features (paragraph 0018). A user may use a computing device to initially enter a destination point, a mode of transportation, and a point-of-interest (POI) category (paragraph 0016).
 	“Acquire visited POI information representing a point of interest (POI) which a user visited and a visiting time at which the POI is visited” as a method for providing search results may include determining a route offset, where the route offset at least in part defines a search area for a route. A search result may be received from a point-of-interest (POI) search within the search area. The set of POIs can include a single POI or multiple POIs. The set of POIs in the search result may be ranked based at least in part on route disruption criteria. The route disruption criteria for a given one of the POIs may measure additional travel (e.g., additional travel time) if the route is changed to include the given POI (paragraph 0005). In response to receiving a search result that includes a set of POIs located within the search area and 
  	“Search for one or more events that were held at the POI represented by the acquired visited POI information and at the visiting time represented by the visited POI information and estimate a user's interest on the basis of a result of the search” as elements (POIs) of the result set will be individually tested to determine the effect of adding each to the route underway. The difference between the route estimate with and without a POI added is a disruption metric associated with that POI. The POIs may then be ranked based on the disruption metrics and the complete list may be presented at the computing device. A selected POI may be added to the route, and the route may be adjusted accordingly (paragraph 0016). If the POI search does not return any POIs that are associated with the POI category, then a new search area may be determined around one or more of the remaining bus stops. Similarly, the POI search within this area may return POIs P013-P014 with average walking times of t3 and t4. Since stop 2 is in intermediate stop, the walking times may include time of walking to the POI and back from the POI to the bus stop 2. In this instance, the ranking of P013 and P014 may take into account the times t3 and t4, respectively, as well as the scheduled time the next bus will be available at stop 2, so that the top-ranked POI will allow for the user of device to visit the POI (paragraph 0054).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 
6.	Claims 2-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duggan et al. (US Patent Publication No. 2016/0061617 A1) as applied to claim 1 above, and further in view of Setoguchi et al. (US Patent Publication No.  2012/0150777 A1, hereinafter “Setoguchi”).
As to Claim 2, Duggan teaches the claimed limitations:
 	“Wherein, in a case in which one or more events were able to be retrieved, or in a case in which one or more events were able to be retrieved and a time in which holding periods of all the retrieved one or more events and the visiting time represented by the visited POI information overlap each other is equal to or higher than a predetermined proportion of the visiting time, the circuitry estimates that the user is interested in the one or more events” as (paragraphs 0025, 0035, 0045-0047). 
Duggan does not explicitly teach the claimed limitation “visited POI information overlap each other”.
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Duggan and Setoguchi before him/her, to modify Duggan visited POI information overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

As to Claim 3, Duggan teaches the claimed limitations:

Duggan does not explicitly teach the claimed limitation “visiting time represented by the visited POI information overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Duggan and Setoguchi before him/her, to modify Duggan visited POI information overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

As to Claim 4, Duggan teaches the claimed limitations:
 	“Wherein the circuitry estimates the degree of the user's interest in each one or more events also on the basis of a scale of each one or more events that has been retrieved” as (paragraphs 0005, 0016, 0045-0047, 0052). 

As to Claim 5, Duggan teaches the claimed limitations:
 	“Wherein the circuitry estimates a degree of the user's interest in the POI represented by the visited POI information on the basis of the time in which holding periods of all the one or more events that have been retrieved and the visiting time represented by the visited POI information do not overlap each other” as (paragraphs 0052-0054, 0060).
Duggan does not explicitly teach the claimed limitation “the visited POI information do not overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 


As to Claim 6, Duggan teaches the claimed limitations:
 	“Wherein, in a case in which an event was not able to be retrieved or in a case in which one or more events were able to be retrieved and the time in which holding periods of all the retrieved one or more events and the visiting time represented by the visited POI information overlap each other is lower than a predetermined proportion of the visiting time, the circuitry estimates that the user is interested in the POI represented by the visited POI information” as (paragraph 0025, 0045-0047). 
Duggan does not explicitly teach the claimed limitation “visited POI information overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Duggan and Setoguchi before him/her, to modify Duggan visited POI information overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

As to Claim 7, Duggan teaches the claimed limitations:
 	“Wherein the circuitry estimates a degree of the user's interest in the POI represented by the visited POI information on the basis of the time in which holding periods of all the one or 
Duggan does not explicitly teach the claimed limitation “the visited POI information do not overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Duggan and Setoguchi before him/her, to modify Duggan visited POI information do not overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

As to Claim 8, Duggan teaches the claimed limitations:
 	“Wherein the circuitry estimates a degree of the user's interest in the POI represented by the visited POI information on the basis of the time in which holding periods of all the one or more events that have been retrieved and the visiting time represented by the visited POI information do not overlap each other” as (paragraphs 0052-0054, 0060).
Duggan does not explicitly teach the claimed limitation “the visited POI information do not overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Duggan and Setoguchi before him/her, to modify Duggan visited POI information do not overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/11/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156